         Case 1:21-cv-00044-JPB Document 13 Filed 03/04/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   MICHAEL ESTRADA,

          Plaintiff,                              Civil Action File No.:
                                                  1:21-cv-00044-JPB
   v.

   BIG LOTS STORES, INC.,
   a Foreign Profit Corporation,
   d/b/a Big Lots,

              Defendant.

                   DEFENDANT’S AFFIRMATIVE DEFENSES AND
                     ANSWER TO PLAINTIFF’S COMPLAINT

        COME NOW, Big Lots Stores, Inc. d/b/a Big Lots, named Defendant in the

above-styled action, and files the following Affirmative Defenses and Answer to

Plaintiff’s Complaint and show the Court as follows:

                                   FIRST DEFENSE

        The Complaint fails to set forth a claim against Defendant upon which relief can

be granted.

                                 SECOND DEFENSE

        Plaintiff’s Complaint is or may be barred, in whole or in part, by the applicable

statute of limitations.
        Case 1:21-cv-00044-JPB Document 13 Filed 03/04/21 Page 2 of 13




                                  THIRD DEFENSE

      Plaintiff’s Complaint may be subject to dismissal, in whole or in part, for lack

of personal or subject matter jurisdiction.

                                 FOURTH DEFENSE

      Defendant acted at all times in good faith and in a reasonable and prudent

manner, exercising the degree of due care required in carrying out any duties allegedly

owed to Plaintiff and have been consistent with all applicable legal standards.

                                   FIFTH DEFENSE

      Plaintiff's Complaint may be subject to dismissal due to failure of process,

improper service of process, and/or insufficiency of service of process.

                                  SIXTH DEFENSE

      Plaintiff’s claims may be barred by laches, waiver, estoppel, or res judicata.

                                 SEVENTH DEFENSE

      Defendant breached no duty owed to the Plaintiff and, as a result, the Complaint

should be dismissed. No act or omission on the part of the Defendant either

proximately caused or contributed to any damages Plaintiff may have sustained, the

existence of which are denied.




                                              -2-
         Case 1:21-cv-00044-JPB Document 13 Filed 03/04/21 Page 3 of 13




                                   EIGHTH DEFENSE

       Plaintiff’s claims for damages are speculative in nature and should therefore be

stricken.

                                       NINTH DEFENSE

       Plaintiff’s Complaint fails to state a claim which would justify an award of

attorney’s fees or litigation costs.

                                   TENTH DEFENSE

       Plaintiff is not an individual with a disability under the Americans with

Disabilities Act.

                                 ELEVENTH DEFENSE

       The alterations and/or accommodations sought by Plaintiff are not readily

achievable or easily accomplished and are unduly burdensome.

                                 TWELFTH DEFENSE

       Plaintiff’s Complaint fails to plead with particularity the nature of any alleged

disability(ies).

                               THIRTEENTH DEFENSE

       Plaintiff has not been denied access to Defendant’s store because of alleged

disabilities.




                                            -3-
           Case 1:21-cv-00044-JPB Document 13 Filed 03/04/21 Page 4 of 13




                                FOURTEENTH DEFENSE

          Plaintiff has not been injured in fact and cannot show a probability of future

injury.

                                  FIFTEENTH DEFENSE

          Defendant does not exclude, deny service, segregate, or otherwise treat any

person differently from other individuals on account of alleged disabilities.

                                  SIXTEENTH DEFENSE

          Defendant has made all reasonable modifications in policies, practices, and

procedures when such modifications are necessary to afford goods, services, facilities,

privileges, advantages, or accommodations to disabled individuals.

                               SEVENTEENTH DEFENSE

          Defendant has removed all architectural barriers and communication barriers

that are structural in nature in its facility when such removal has been readily

achievable.

                                 EIGHTEENTH DEFENSE

          If barrier removal is not readily achievable, Defendant has made its goods and/or

services available through alternative methods.




                                             -4-
        Case 1:21-cv-00044-JPB Document 13 Filed 03/04/21 Page 5 of 13




                              NINETEENTH DEFENSE

       Defendants reserve the right to assert any additional affirmative defenses of

which they may become aware during discovery.

                               TWENTIETH DEFENSE

       For a twentieth defense, Defendants respond to and answer the individually

numbered paragraphs of the Plaintiff’s Complaint, as follows:

                                  INTRODUCTION

       In response to the “Introduction” section of Plaintiff’s Complaint, Defendant

admits that Plaintiff brings this action under Title III of the Americans with Disabilities

Act (the “ADA”). Defendant admits that Plaintiff alleges barriers to access at

Defendant’s store but denies that any such barriers exist. Defendant denies that it is a

place of public accommodation. Defendant admits that it is the proper Defendant with

respect to the premises, as the owner, operator, lessor, and or/administrator thereof.

Defendant denies that the store in question is a public facility or a private facility used

by the public and is a place of public accommodation as defined by the ADA.

Defendant admits that the store in question includes parking, approaches, entrances,

paths of travel, facilities, toilet rooms, but deny that it contains other public

accommodations and services covered by the ADA.




                                           -5-
          Case 1:21-cv-00044-JPB Document 13 Filed 03/04/21 Page 6 of 13




                                          1.

      In response to Paragraph 1 of Plaintiff’s Complaint, Defendant admits that this

Court has jurisdiction over this action, the parties, and Plaintiff’s claim. Defendant

denies that it violated Title III of the ADA. Any remaining allegations are accordingly

denied.

                                          2.

      In response to Paragraph 2 of Plaintiff’s Complaint, Defendant admits that

venue is proper in the Northern District of Georgia, Atlanta Division.

                                     PARTIES

                                          3.

      In response to Paragraph 3 of Plaintiff’s Complaint, Defendants are without

sufficient knowledge or information so as to form a belief as to the truth of the

allegations and accordingly deny same.

                                          4.

      In response to Paragraph 4 of Plaintiff’s Complaint, Defendant admits the

allegations contained therein.




                                         -6-
        Case 1:21-cv-00044-JPB Document 13 Filed 03/04/21 Page 7 of 13




                          COUNT ONE
 VIOLATIONS OF TITLE III OF THE AMERICANS WITH DISABILITIES
                             ACT

                                          5.

      In response to Paragraph 5 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

                                          6.

      In response to Paragraph 6 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

                                          7.

      In response to Paragraph 7 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

                                          8.

      In response to Paragraph 8 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

                                          9.

      In response to Paragraph 9 of Plaintiff’s Complaint, Defendant is without

knowledge or sufficient information so as to form a belief to the allegations contained

therein and accordingly denies same.




                                         -7-
        Case 1:21-cv-00044-JPB Document 13 Filed 03/04/21 Page 8 of 13




                                          10.

      In response to Paragraph 10, including all subparts, of Plaintiff’s Complaint,

Defendant denies the allegations contained therein.

                                          11.

      In response to Paragraph 11 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

                                          12.

      In response to Paragraph 12 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

                                          13.

      In response to Paragraph 13 of Plaintiff’s Complaint, Paragraph 13 contains a

conclusory statement of law to which no response is required. To the extend a response

is required, Defendant denies the allegations contained therein.

                                          14.

      In response to Paragraph 14 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

                                          15.

      In response to Paragraph 15 of Plaintiff’s Complaint, Defendant is without

knowledge or sufficient information so as to form a belief to the allegations contained


                                         -8-
        Case 1:21-cv-00044-JPB Document 13 Filed 03/04/21 Page 9 of 13




therein and accordingly denies same.

                                          16.

      In response to Paragraph 16 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

                                          17.

      In response to Paragraph 17 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

                                          18.

      In response to Paragraph 18 of Plaintiff’s Complaint, Paragraph 18 contains a

conclusory statement of law to which no response is required. To the extend a response

is required, Defendant denies the allegations contained therein.

                                 PRAYER FOR RELIEF

      Defendant denies the allegations and prayers for relief contained after Paragraph

18, including, but not limited to, those allegations and prayers for relief contained in

subparagraphs (a) through (d).




                                          -9-
        Case 1:21-cv-00044-JPB Document 13 Filed 03/04/21 Page 10 of 13




                            DEMAND FOR JURY TRIAL

       Pursuant to the Federal Rules of Civil Procedure, Defendant hereby demands

trial by jury of any issue triable by right of a jury.

       WHEREFORE, Defendant respectfully requests that:

       (a) The Complaint be dismissed;

       (b) Judgment be entered for Defendant;

       (c) Plaintiff take nothing;

       (d) Defendant be awarded its costs in defending this matter; and

       (e) Defendant be awarded such other and further relief as this Court deems
       proper.

       Respectfully submitted this 4th day of March, 2021.


                                     Goodman McGuffey LLP
                                     Attorneys for Big Lots Stores, Inc.

                                           /s/ Robert A. Luskin
                                           ROBERT A. LUSKIN
                                           GA State Bar No. 004383
                                           rluskin@GM-LLP.com
                                           E. GRAHAM NEWSOME
                                           GA State Bar No. 815149
                                           gnewsome@GM-LLP.com
                                            3340 Peachtree Road NE, Suite 2100
                                           Atlanta, GA 30326-1084
                                           (404) 264-1500 Phone
                                           (404) 264-1737 Fax



                                            - 10 -
       Case 1:21-cv-00044-JPB Document 13 Filed 03/04/21 Page 11 of 13




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

 MICHAEL ESTRADA,

       Plaintiff,                              Civil Action
                                               File No.:    1:21-cv-00044-JPB
 v.

 BIG LOTS STORES, INC., a Foreign
 Profit Corporation d/b/a BIG LOTS,

       Defendant.

                        CERTIFICATE OF COMPLIANCE

      The foregoing DEFENDANT’S AFFIRMATIVE DEFENSES AND

ANSWER TO PLAINTIFF’S COMPLAINT document is double spaced in 14 point

Times New Roman font and complies with the type-volume limitation set forth in

Local Rule 7.1.


                                 /S/E. GRAHAM NEWSOME
                               E. Graham Newsome
                               Goodman McGuffey LLP
                               3340 Peachtree Road NE, Suite 2100
                               Atlanta, GA 30326-1084
                               (404) 264-1500 Phone
                               (404) 264-1737 Fax
                               Email: GNewsome@GM-LLP.com




                                      - 11 -
        Case 1:21-cv-00044-JPB Document 13 Filed 03/04/21 Page 12 of 13




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   MICHAEL ESTRADA,

          Plaintiff,                               Civil Action File No.:
                                                   1:21-cv-00044-JPB
   v.

   BIG LOTS STORES, INC.,
   a Foreign Profit Corporation,
   d/b/a Big Lots,

            Defendant.


                             CERTIFICATE OF SERVICE


        This is to certify that I electronically filed this DEFENDANT’S

AFFIRMATIVE DEFENSES AND ANSWER TO PLAINTIFF’S COMPLAINT

with the Clerk of Court using the CM/ECF system which will automatically send e-

mail notification of such filing to the following attorneys of record:

                               Matthew N. Pope, P.C.
                               Matthew N. Pope, Esq.
                                  900 2nd Avenue
                                  P.O. Box 2624
                              Columbus, Georgia 31902

        This 4th day of March, 2021.

                                         Goodman McGuffey LLP
                                         Attorneys for Big Lots Stores, Inc.


                                          - 12 -
Case 1:21-cv-00044-JPB Document 13 Filed 03/04/21 Page 13 of 13




                            /s/ E. GRAHAM NEWSOME
                            ROBERT A. LUSKIN
                            GA State Bar No. 004383
                            rluskin@GM-LLP.com
                            E. GRAHAM NEWSOME
                            GA State Bar No. 815149
                            gnewsome@GM-LLP.com
                             3340 Peachtree Road NE, Suite 2100
                            Atlanta, GA 30326-1084
                            (404) 264-1500 Phone
                            (404) 264-1737 Fax




                             - 13 -
